Conlan, J.
Appeal from a judgment entered oh the decision of the court without a jury.
Aside from the question of defendant’s negligence, the damages, found by the trial judge could not have been within the *460contemplation of the parties at the time of sending the dispatch, and are, therefore, iiot the proximate result of-defendant’s. breach of its obligation to transmit promptly.-
The judgment should be reversed and a new trial ordered, with costs to abide the event.
Fitzsimons, J., concurs. ' • 1
Judgment reversed and new trial ordered, with costs to abide event. ' •